DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of device embodiment 1 as shown in figs. 2, 3 (claims 1-4, 6-14 readable thereon) in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second side of the gate structure” at line 9.  It is unclear as to which gate structure said limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US PGPub 2016/0284705).
Re claim 1: Chung teaches (e.g. figs. 4A, 4C, 4D and labeled fig. 4A below) a static random access memory (SRAM), comprising: a substrate (110) comprising a first active region (F6B) and a second active region (F7) adjacent to the first active region (F6B); a first gate structure (gate lines SGL labeled “1GS”) crossing the first active region (F6B) and the second active region (F7); a second gate structure (gate lines SGL labeled “2GS”) adjacent to a first side (bottom side of 1GS of fig. 4A) of the first gate structure (1GS) and crossing the first active region (F6B); a first lower contact structure (CT31L labeled “1LCS”) disposed on the first active region (F6B) and adjacent to a second side (upper side of 1GS of fig. 4A) of the gate structure (1GS); and a first upper contact structure (CT31U labeled “1UCS”) disposed on the first lower contact structure (1LCS) and in direct contact with the first lower contact structure (1LCS), wherein a sidewall of the first upper contact structure (1UCS) and a top surface of the first lower contact structure (1LCS) comprise a step profile therebetween (since sidewalls of 1UCS and 1LCS are not aligned, there would be a step profile, similar to that shown in fig. 4D).

    PNG
    media_image1.png
    544
    781
    media_image1.png
    Greyscale

Re claim 2: Chung teaches the SRAM according to claim 1, wherein a distance (distance from F6B to the right sidewall of 1LCS as shown in fig. 4A; hereinafter “1D”) between the first active region (F6B) and a sidewall (right sidewall as shown in fig. 4A) of the first lower contact structure (1LCS) overlapped by the first upper contact structure (1UCS) is larger than a distance (distance from F6B to the left sidewall of 1LCS as shown in fig. 4A; hereinafter “2D”) between the first active region (F6B) and another sidewall (left sidewall as shown in fig. 4A) of the first lower contact structure (1LCS) not overlapped by the first upper contact structure (1UCS).
Re claim 3: Chung teaches the SRAM according to claim 1, wherein the first lower contact structure (1LCS) overlaps two edges of the first active region (F6B).
Re claim 4: Chung teaches the SRAM according to claim 3, wherein the first upper contact structure (1UCS) overlaps (1UCS is at a higher level than the first active region) one of the two edges of the first active region (F6B).
Re claim 6: Chung teaches the SRAM according to claim 1, wherein the first active region (F6B) and the second active region (F7) comprise fin-shaped structures (F6B and F7 are fin-type areas; e.g. paragraph 128).
Re claim 7: Chung teaches the SRAM according to claim 6, wherein the first lower contact structure (1LCS) overlaps a top surface and two sidewalls of the first active region (F6B).
Re claim 8: Chung teaches the SRAM according to claim 1, wherein the first gate structure (1GS) crosses the first active region (F6B) to form a first transistor (pull-down transistor PD1; e.g. paragraphs 127-130 and as labeled in fig. 3B) and crosses the second active region (F7) to form a second transistor (pull-up transistor PU1; e.g. paragraphs 92 and as labeled in fig. 3B), the second gate structure (2GS) crosses the first active region (F6B) to form a third transistor (pass transistor PS1; e.g. paragraph 128 and as labeled in fig. 3B).
Re claim 9: Chung teaches the SRAM according to claim 8, wherein the first transistor (PD1) and the third transistor (PS1) are NMOS transistors (pull-down transistors and pass transistors are NMOS transistors; e.g. paragraphs 83 and 90), the second transistor (PU1) is a PMOS transistor (pull-up transistors are PMOS transistors; e.g. paragraph 83).
Re claim 10: Chung teaches the SRAM according to claim 1, wherein the first gate structure (1GS) and the second gate structure (2GS) comprises metal gates (gate lines have a structure in which metal layers are part of the structure; e.g. paragraph 62).
Re claim 11: Chung teaches the SRAM according to claim 1, wherein a top surface of the first lower contact structure (1LCS) is flush (as can be seen in fig. 1A, the gate structure GL1 and lower contact structure CT1L have upper surfaces which are coplanar) with a top surface of the first gate structure (1GS).
Re claim 12: Chung teaches the SRAM according to claim 1, further comprising: a second lower contact structure (CT31L labeled “2LCS”) disposed on the second active region (F7) and adjacent to the second side (upper side of 1GS of fig. 4A) of the first gate structure (1GS); and a second upper contact structure (CT31U labeled “2UCS”) disposed on the second lower contact structure (2LCS) and in direct contact with the second lower contact structure (2LCS), wherein a distance between the first upper contact structure 1UCS) and the second upper contact structure (2UCS) is larger than a distance between the first lower contact structure (1LCS) and the second lower contact structure (2LCS).
Re claim 13: Chung teaches the SRAM according to claim 12, wherein the first upper contact (1UCS) is electrically connected to a ground voltage (Vss) (1UCS connected to pull-down transistor PD1 is connected to ground; e.g. paragraph 100), and the second upper contact structure (2UCS) is electrically connected to a power supply voltage (Vcc) (2UCS connected to pull-up transistor PU1 is connected to power supply voltage Vcc; e.g. paragraph 100).
Re claim 14: Chung teaches the SRAM according to claim 1, further comprising: an isolation structure (112) surrounding the first active region (F6B) and the second active region (F7); a first interlayer dielectric layer (232, 234) on the isolation structure (112); and a second interlayer dielectric layer (242, 244) on the first interlayer dielectric layer (232, 234), wherein the first lower contact structure (1LCS) is disposed in the first interlayer dielectric layer (232, 234) and the first upper contact structure (1UCS) is disposed in the second interlayer dielectric layer (242, 244).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822